Name: Council Regulation (ECSC, EEC, Euratom) No 4046/88 of 19 December 1988 adapting the representation and special- duty allowances for the President and Members of the Commission and the President, Judges, Advocates-General and Registrar of the Court of Justice
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: nan

 Avis juridique important|31988R4046Council Regulation (ECSC, EEC, Euratom) No 4046/88 of 19 December 1988 adapting the representation and special- duty allowances for the President and Members of the Commission and the President, Judges, Advocates-General and Registrar of the Court of Justice Official Journal L 356 , 24/12/1988 P. 0002 - 0002COUNCIL REGULATION (ECSC, EEC, EURATOM) No 4046/88 of 19 December 1988 adapting the representation and special-duty allowances for the President and Members of the Commission and the President, Judges, Advocates-General and Registrar of the Court of Justice THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Council Regulation No 422/67/EEC, No 5/67/Euratom of 25 July 1967 determining the emoluments of the President and Members of the Commission and of the President, Judges, Advocates-General and Registrar of the Court of Justice (1), as last amended by Council Regulation (Euratom, ECSC, EEC) No 3875/87 (2), and in particular Article 4 (4) thereof, Whereas the representation and special-duty allowances provided for under Article 4 (2) and (3) of Regulation No 422/67/EEC, No 5/67/Euratom should be increased, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 1988: (a) the amounts listed in Article 4 (2) of Regulation No 422/67/EEC, No 5/67/Euratom shall be as follows: - President: Bfrs 49 045, - Vice-President: Bfrs 31 515, - Other Members: Bfrs 21 015; (b) the amounts listed in the first subparagraph of Article 4 (3) of Regulation No 422/67/EEC, No 5/67/Euratom shall be as follows: - President: Bfrs 49 045, - Judge or Advocate-General: Bfrs 21 015, - Registrar: Bfrs 19 170; (c) the amount listed in the second subparagraph of Article 4 (3) of Regulation No 422/67/EEC, No 5/67/Euratom shall be replaced by Bfrs 28 035. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1988. For the Council The President Th. PANGALOS (1) OJ No 187, 8. 8. 1967, p. 1. (2) OJ No L 363, 23. 12. 1987, p. 66.